Citation Nr: 9903576	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  96-00 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

2. Entitlement to service connection for herniated disc at 
L4-L5.

3. Entitlement to service connection for a cardiac disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his mother


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1973 to June 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating determinations by the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Seattle Washington.

Pursuant to VA Form 8, the issues certified for appeal are as 
follows:  1) entitlement to service connection for herniated 
disc and 2) entitlement to an increased rating for a low back 
condition.  An appeal as to these issues has been timely 
perfected and such are properly before the Board for 
adjudication.

By way of initial explanation, the veteran was granted 
service connection for residuals of a back injury in a March 
1989 rating decision.  He was rated as zero percent disabled 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  The veteran 
received an increased rating, 10 percent disabling, pursuant 
to Diagnostic Code 5295, lumbosacral strain, in a June 1989 
rating decision. 

In May 1992, the veteran requested an increased rating for 
the residuals of his service connected back disability, which 
he contended had increased in severity since the June 1989 
rating.  The RO determined that in addition to seeking an 
increased rating for residuals of his service connected back 
injury, the veteran was also seeking service connection for a 
herniated disc at L4-L5.  Thus, two issues were certified for 
appeal.  


The Board finds that it has jurisdiction over a third issue: 
entitlement to service connection for a cardiac condition.  
The veteran filed a claim for, inter alia, service connection 
for a heart murmur in January 1988.  He filed a notice of 
disagreement in April 1988, in response to the RO's March 
1988 denial of a claim for cardiac disorder.  A statement of 
the case was issued in May 1988.  The veteran perfected his 
appeal in August 1988.  In a substantive appeal, VA Form 1-9, 
which was dated in August 1988, the veteran requested an RO 
hearing.  A hearing was held at the RO before a hearing 
officer in October 1988 on the issues of service connection 
for a heart condition and service connection for a back 
condition.  The veteran's claim was again denied in a hearing 
Officer's Decision dated in March 1989.  The veteran was 
issued a supplemental statement of the case in March 1989 
which did not list the issue of service connection for a 
cardiac disorder on page 1, although the issue was discussed 
and denied on page 2.  The cover letter indicated that the 
veteran had an opportunity to make additional comments 
regarding the denial of his claim, but that if no response 
was received within 30 days from the date of the statement, 
the case would be placed on the docket of the Board of 
Veterans' Appeals.  The claims folder was not forwarded to 
the Board, however.

38 C.F.R. § 19.35 (1998) provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue.  Thus, 
although the issue of service connection for heart disease 
was not certified for appeal by the RO, for the reasons 
stated above the Board finds that it has jurisdiction.  See 
38 U.S.C.A. §§  7104, 7105 (West 1991); 38 C.F.R. § 20.200 
(1998).  Therefore, this issue is properly before the Board 
for adjudication.

In January 1996, the veteran's representative requested a 
personal hearing before a hearing officer at the RO.  The 
veteran failed without explanation to attend two hearings 
scheduled before the RO at his request on April 4, 1996 and 
August 39, 1996.   The veteran's representative stated in 
January 1996 that the veteran "requests to maintain the 
right for a BVA hearing if the situation deems it 
necessary."  The veteran did not subsequently request a 
hearing before the Board. 


FINDINGS OF FACT

1. The veteran failed, without good cause, to report for a VA 
examination which was scheduled to evaluate the severity 
of the residuals of a service-connected back injury for 
which he requested an increased disability rating.

2. There is no evidence of a herniated disc in service, or of 
a current herniated disc, and there is no competent 
medical evidence demonstrating a nexus between the 
veteran's alleged herniated disc at L4-L5 and service.

3. There is no evidence of a cardiac disability in service, 
or of a current cardiac disability, and there is no 
competent medical evidence demonstrating a nexus between 
the veteran's alleged cardiac disability and service.


CONCLUSIONS OF LAW

1. The veteran's claim for entitlement to an increased 
evaluation for a low back disability is denied as a matter 
of law.  38 C.F.R. § 3.655 (1998); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for herniated 
disc at L4-L5.  38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a cardiac 
disability.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will separately discuss 
the three issues on appeal.

Entitlement to an increased rating for residuals of back 
injury

The Board initially finds that the veteran has submitted a 
well-grounded claim for an increased rating for residuals of 
a back injury.  38 U.S.C.A. § 5107(a) (West 1991).  The VA 
has a duty to assist a veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103, 3.159 (1998).  The VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  However, as stated by 
the United States Court of Veterans Appeals, "The duty to 
assist is not always a one-way street.  If the veteran wishes 
help, he cannot passively wait for it in the circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

In this regard, the Board notes that the claims file reflects 
that a VA spine examination was requested in December 1997 
and scheduled for January 14, 1998.  The VA examination was 
scheduled in an effort by the RO to fully develop the 
veteran's claim.  The veteran failed to report for the VA 
spine examination. 

There is a presumption of regularity under which it is 
presumed that government officials "have properly discharged 
their official duties".  Ashley v. Derwinski, 2 Vet. App. 
307, 308-09 (1992), citing United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15 (1926).  Therefore, it 
must be presumed that the RO properly discharged its official 
duties by mailing notice of the scheduled examination to the 
veteran.  

Although the veteran's representative argued in a January 
1999 Written Brief Presentation that there was insufficient 
notice to the veteran of the consequences of his failure to 
report for examination, M21-1, Part IV, paragraph 28.09(b)(3) 
provides that the RO must comply with all notification 
requirements regarding the duty to report and the failure to 
report for examination.  Absent contrary evidence, it is 
presumed that the veteran received sufficient notice from the 
RO.  There is no evidence of record which indicates that the 
veteran did not receive such notice.  Accordingly, the 
presumption of administrative regularity has not been 
rebutted.

38 C.F.R. § 3.655 (1998) addresses the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that when a claimant fails to report 
for a scheduled medical examination without good cause, 
claims for increased rating or pension benefits shall be 
denied without review of the evidence of record.  See 
38 C.F.R. § 3.655 (1998).  The veteran has not offered any 
cause for his failure to attend the scheduled examination.  
As no good cause has been offered for the veteran's failure 
to report for the January 1998 examination, the claim for an 
increased rating for residuals of a back injury must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Entitlement to service connection for herniated disc, L4-L5

At the outset, the Board notes that, as discussed above, the 
veteran failed to report for the January 1998 examination 
scheduled by the RO in conjunction with his request for this 
service connection claim as well as his claim for an 
increased rating of residuals of a back disability.  As the 
veteran failed to report for the examination, without good 
cause, the Board must decide the issue of entitlement to 
service connection for a herniated disc based on the evidence 
now of record pursuant to 38 C.F.R. § 3.655 (1998).

Relevant law and regulations

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131.  That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for a disease first diagnosed after service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Well groundedness

The threshold question is whether the veteran's claim for 
service connection for herniated disc at L4-L5 is well 
grounded pursuant to 38 U.S.C.A. § 5107.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  The United States Court of Veterans 
Appeals (Court) has determined that a well-grounded claim 
consists of (1) a medical diagnosis of a current disability, 
(2) lay or medical evidence of incurrence or aggravation of a 
disease or injury in service, and (3) competent medical 
evidence of a nexus between the in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). 

Pertinent facts

The veteran's service medical records dated in August 1973 
reflect that he sustained a soft tissue trauma to the 
thoracic area with shoe sole imprints in the skin after 
having been attacked by three "drunk peers" while asleep in 
his bed.  The veteran was seen in June 1975 for back pain 
from the August 1973 injury.  The impression was minor 
myostrain.  

In October 1988, the veteran and his mother testified at a 
hearing before the RO in Seattle Washington regarding the 
events surrounding the 1973 in-service back injury.  The 
veteran underwent a VA examination in December 1988.  The 
diagnosis was status post injury to lumbosacral spine and 
question of a history of a fracture of L2.  There was no 
limitation of function of the lower back on physical 
examination.  In March 1989, service connection was granted 
for residuals of back injury.

In June 1993, the veteran was seen in the emergency room of 
St. Joseph Hospital for the sudden onset of lumbar pain which 
radiated down his left leg to the foot.  The problem occurred 
after lifting wood several days prior to the examination.  
A June 1993 computed tomography scan of the lumbar spine 
showed soft tissue density in the left lateral recess at L4-5 
which was consistent with a focal disc protrusion or a 
prominent nerve root.  The examiner who reviewed the scan did 
not identify disc herniation at L4, L4-5 and L5-S1.

A report from private physician T. S. dated a week after 
onset of pain in June 1993 reflected that the veteran's 
condition was much improved.  He was released to return to 
work in August 1993.  No mention was made of a herniated 
disc.  A report from Dr. T. S. dated in August 1993 reflects 
that the veteran had no visible or palpable spasm or 
neurologic findings.  There was some question as to whether 
he had a local herniation, but in the absence of any 
neurological findings, further testing was not recommended.  
The assessment was low back strain.  

Analysis

As stated above, in order for a claim to be well-grounded, 
the record must contain three types of competent evidence: 
(1) evidence of the current disability, usually shown by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service, shown by lay or medical 
evidence; and (3) evidence of a nexus between the in-service 
injury or disease and the current disability.  See Epps v. 
Brown, 9 Vet. App. 341, 343-44 (1996); Caluza v. Brown, 7 
Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed.Cir. 1996).  
With respect to the first prong of this analysis, in order 
for a claim to be well grounded, there must be a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte, 10 
Vet. App. 268 (1997).  In Rabideau, 2 Vet. App. 141 (1992), 
the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  

There is no evidence of a current diagnosis of disc 
herniation.  The June 1993 computed tomography scan 
specifically showed that there was no disc herniation present 
at the L4, L4-5 or L5-S1 levels.  A diagnosis of soft tissue 
density in the left lateral recess at L4-5 was consistent 
with a focal disc protrusion or a prominent nerve root.  
Neither diagnosis reflects the presence of a current disc 
herniation nor did the examiner indicate that these 
conditions resulted in any disability to the veteran.  There 
is no other evidence of record which reflects a current 
diagnosis of disc herniation.  Consequently, the claim of 
entitlement to service connection for a herniated disc is not 
well grounded.  See Rabideau, 2 Vet. App. at 144 and Chelte, 
10 Vet. App. at 271.

In this case, the veteran has proffered only his assertions 
to support his claim of entitlement to service connection for 
a herniated disc. In this regard, as to diagnosis of a 
current disorder, nothing in the record suggests that the 
veteran possesses the medical expertise required to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992).

In view of the above, the veteran has not presented competent 
medical evidence of current disability within the meaning of 
applicable legislation. Since the service medical records do 
not contain a diagnosis of a herniated disc and since the 
most recent medical evidence similarly does not show such 
disability, the Board finds that the veteran's claim of 
entitlement to service connection is not well grounded. The 
benefit sought on appeal is accordingly denied.


Entitlement to service connection for a cardiac disorder

Pertinent Facts

The induction examination which was conducted in February 
1973 reported that the veteran's heart was clinically 
evaluated as normal.  There was no indication of any heart 
murmur on examination.

The service medical records reflect that the veteran was seen 
in March 1973, less than two months prior to entry into 
service, for "past history of heart murmur x 8 months."  
The veteran was complaining of pain in the lower portion of 
his chest.  A September 1973 report reflects an impression of 
probable functional murmur.  In January 1976, the veteran was 
diagnosed with psychogenic chest pain.  An electrocardiogram 
and chest X-rays taken in April 1976 were within normal 
limits.

The veteran testified at an October 1988 hearing before the 
RO.  He veteran stated that he occasionally felt sharp pain 
in his chest while sitting.  He said that he was told that he 
had a heart murmur and that he was given pills in relation to 
this condition.

In December 1988, the veteran underwent a VA examination.  He 
reported that he was told on entrance into the military that 
he had a heart murmur.  The VA examiner stated that the 
cardiac examination was completely within normal limits 
without evidence of cardiac murmur.  The examiner further 
indicated that functionally, the veteran had no symptoms of 
cardiac dysfunction, atherosclerotic heart disease or 
valvular heart disease.

No medical reports containing a diagnosis of heart disease 
through the present time have been associated with the 
veteran's claims file.


Analysis

As stated above, for a claim to be well grounded, there must 
be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  As noted above, with respect to 
the first prong of this analysis, in order for a claim to be 
well grounded, there must be a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. 
Brown, 10 Vet. App. 268, 271 (1997).

The evidence of record fails to show a current diagnosis of a 
cardiac disability.  Significantly, the December 1988 VA 
examination expressly indicated that there was no current 
diagnosis of cardiac disability.  The veteran's cardiac 
examination was completely normal with no symptoms of cardiac 
dysfunction, atherosclerotic heart disease, or valvular heart 
disease.  The record is completely devoid of medical evidence 
of a cardiac disability.  

As discussed above, a diagnosis of a disability is required 
in order for service connection to be granted.  The veteran 
is not competent to furnish such a medical diagnosis.  
Accordingly, based on the evidence of record, the Board finds 
that in the absence of a diagnosis of cardiac disability the 
veteran's claim for service connection is not well grounded.  
The benefit sought on appeal is denied.

Additional Matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Board concludes, however, 
that the veteran has been accorded ample opportunity to 
present evidence and argument in support of his claim, and 
any error by the RO in the adjudication of the claim on a 
basis broader than that applied by the Board is not 
prejudicial.

Although when a claim is not well grounded, the VA does not 
have a statutory duty to assist a veteran in developing facts 
pertinent to his claim, the VA may be obligated to advise a 
veteran of the evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the veteran of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  By this decision, the Board is providing the veteran 
with notice of the evidentiary insufficiency of his claims, 
as well as what kinds of evidence would be necessary to make 
the claims well grounded.  In particular, competent medical 
evidence of current claimed disability and competent medical 
evidence relating such current disabilities to service or to 
a service-connected disability should be submitted to the RO.


ORDER

Entitlement to an increased evaluation for residuals of a 
back injury is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for herniated disc at L4-L5 is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for a cardiac disorder is denied.



		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

